             Case 8:20-cv-02459-SDM-JSS Document 1-4 Filed 10/21/20 Page 1 of 2 PageID 37
   Filing # 113350419  E-Filed 09/14/2020 07:25:41 PM


                     IN THE CIRCUIT COURT OF THE THIRTEENTH JUDICIAL CIRCUIT
                             IN AND FOR HILLSBOROUGH COUNTY, FLORIDA
                                           CIVIL DIVISION

             DEREKK ELLIS,

                    Plaintiff,
                                                           Case No.:
             v.
                                                           Division:
             PURE LABORATORIES, LLC,

                   Defendant.
             ____________________________________/

                                   COMPLAINT AND DEMAND FOR JURY TRIAL

                    Plaintiff, DEREKK ELLIS, by and through undersigned counsel, brings this action

             against Defendant, PURE LABORATORIES, LLC, and in support of his claims states as

             follows:

                                              JURISDICTION AND VENUE

                    1.       This is an action for damages in excess of $30,000, exclusive of interest, fees, and

             costs, for violations of the Family and Medical Leave Act of 1993, as amended, 29 U.S.C. §

             2601 et seq. (“FMLA”) and for violations of the Fair Labor Standards Act (“FLSA”), 29 U.S.C.

             § 201 et seq.

                    2.       Venue is proper in Hillsborough County, because all of the events giving rise to

             these claims occurred in this County.

                                                         PARTIES

                    3.       Plaintiff is a resident of Hillsborough County, Florida, and he worked in

             Hillsborough County.

                    4.       Defendant is a Florida limited liability company that manufactures E-liquid and

             E-cigarettes.




9/14/2020 7:25 PM Electronically Filed: Hillsborough County/13th Judicial Circuit Page 1
             Case 8:20-cv-02459-SDM-JSS Document 1-4 Filed 10/21/20 Page 2 of 2 PageID 38




                    Dated this 14th day of September, 2020.

                                                        Respectfully submitted,




                                                        ___________________________
                                                        MATTHEW K. FENTON
                                                        Florida Bar Number: 2089
                                                        WENZEL FENTON CABASSA P.A.
                                                        1110 N. Florida Avenue Suite 300
                                                        Tampa, FL 33602-3343
                                                        Main Number: (813) 224-0431
                                                        Direct Dial: (813) 223-6413
                                                        Facsimile: (813)229-8712
                                                        Email: mfenton@wfclaw.com
                                                        Email: tsoriano@wfclaw.com
                                                        Attorneys for Plaintiff




                                                       8



9/14/2020 7:25 PM Electronically Filed: Hillsborough County/13th Judicial Circuit Page 8
